DETAILED ACTION
Claims 26-31 and 38-51 are presented for examination..
Claims 26-29, 38, 41-47 and 49-51 has been amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed remarks dated 01/26/2021 have been fully considered but they are not persuasive
With respect to 112 rejection, the rejection has been obviated due to current amendment to the claims.
Claim objection with regards to claims 32-37 has been obviated due to claims being correctly indicated as cancelled.

With respect to ODP arguments presented in remarks date 01/26/2021 on pages 14-16.  Using the mapping provided by the applicant, can be noted that the parent patent, 8,583,666 as rejected by examiner is a more detailed variant of the present instant application, specifically, the only recitation that is not mapped by the parent patent “processing the modified application request through the gateway computing system”, however this can easily read on the limitation of “…to generate a modified test incoming user request”, thereby teaching the patent and application are obvious variations and therefore a ODP is required.   Similar arguments can be made for the other ODP cases.  If applicant has further issues with ODP examiner respectfully requests to initiate an applicant initiated interview in view of compact prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Instant Application 
US Patent: US10,180,895
26 and 29, 44, 49
1 and 11


Claims 26-31 and 38-51 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. US 8,583,666.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 8,583,666
26 and 29, 44, 49
1 and 11


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claims  26-31 and 38-51 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No. US 8,589,422.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 8,589,422
26 and 29, 44, 49
1


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Instant Application 
US Patent: US 9,390,083
26 and 29, 44, 49
1, 10 and 19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claims  26-31 and 38-51 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Patent No. US 10,180,895.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,180,895
26 and 29, 44, 49
1, 9 and 12


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a  reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/AMRESH SINGH/            Primary Examiner, Art Unit 2159